Citation Nr: 0925688	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-40 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for hearing loss of the 
right ear.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1999 to 
February 2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The appeal was remanded for 
additional development in May 2008.

In January 2007, the Veteran testified at a hearing using 
videoconferencing techniques before the undersigned Acting 
Veterans Law Judge.  A copy of the hearing transcript has 
been associated with the record on appeal. 

The Veteran's December 2008 audiological examination shows 
that he meets the VA definition of "impaired hearing" for 
his left ear but not for his right ear.  In order to render a 
decision that is more favorable to the Veteran, service 
connection for his left ear and his right ear are treated as 
separate issues herein.


FINDINGS OF FACT

1.  Left ear hearing loss is related to acoustic trauma in 
service.

2.  There is no current right ear hearing loss disability for 
VA compensation purposes.

3.  Tinnitus is related to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  Hearing loss of the left ear was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).

2.  Hearing loss of the right ear was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the left ear hearing loss and tinnitus 
claims, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

With respect to the right ear hearing loss claim, the VCAA 
duty to notify was satisfied by way of a letter sent to the 
Veteran in April 2004 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the hearing loss claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the right ear hearing loss issue on appeal.  
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Further, the Veteran submitted private treatment records, and 
he was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Acting Veterans Law 
Judge in January 2007.  Next, a specific VA medical opinion 
pertinent to the issue on appeal was obtained in November 
2008 and was supplemented by a medical opinion in January 
2009.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  There 
is a presumption of service incurrence for sensorineural 
hearing loss which is manifest to a degree of disability of 
10 percent or more within a year after separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307), 
and the Veteran presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran's service personnel records show that he was an 
aircraft mechanic.  Noise exposure in service is therefore 
conceded.  The service treatment records associated with the 
claims file appear to be incomplete, as they contain an 
enlistment examination, which showed normal hearing upon 
entrance into the service, but no separation examination.  As 
the separation examination is missing through no fault of the 
Veteran, VA has a heightened obligation to carefully consider 
the benefit of the doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

The Veteran was discharged in February 2004 and filed a claim 
for service connection for hearing loss and tinnitus only two 
months later, in April 2004.  This is credible lay evidence 
that the Veteran was noticing symptoms involving his ears 
immediately after service.  The Veteran can attest to factual 
matters of which he had first-hand knowledge, such as trouble 
hearing and ringing in his ears.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  In such cases, the 
Board is within its province to weigh that testimony and to 
make a credibility determination as to whether the evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Veteran attended a VA audiological examination in May 
2006, at which time he complained of intermittent ringing in 
his ears for the past two years.  He also stated that hearing 
loss had been noted on his separation examination.  Right ear 
hearing was described as "normal to slight loss" and left 
ear hearing was described as normal through 3000 Hertz, and 
mild sensorineural hearing loss at 4000 Hertz.  Specific loss 
in decibels was not noted.

The Veteran attended another VA audiological examination in 
November 2008.  He reported intermittent, bilateral ringing 
in his ears.  Puretone threshold scores for the right ear 
were 15 at 500 Hz, 10 at 1000 Hz, 20 at 2000 Hz, 25 at 3000 
Hz, and 20 at 4000 Hz.  The average puretone threshold for 
the right ear was 19.  Puretone threshold scores for the left 
ear were 20 at 500 Hz, 15 at 1000 Hz, 20 at 2000 Hz, 20 at 
3000 Hz, and 40 at 4000 Hz.  The average puretone threshold 
for the left ear was 24.  Speech recognition scores were not 
reported as the examiner considered the pattern of responses 
unacceptable.  The examiner found the configuration of 
hearing loss in the left ear to be consistent with noise 
exposure but declined to give an opinion without the 
separation examination.

An addendum to this opinion was requested from the same 
examiner in January 2009.  Based on the report of the 
Veteran, which the Board finds credible, the examiner found 
hearing loss and tinnitus are at least as likely as not 
related to service.

A.  Hearing Loss, Left Ear

The provisions of 38 C.F.R. § 3.385 define "impaired 
hearing" for the purposes of applying the laws administered 
by VA.  Hearing loss will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (HZ) is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 
500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  Under this standard, the Veteran 
has impaired hearing in the left ear.  

Taken as a whole, the evidence supports service connection 
for hearing loss in the left ear.  First, the Veteran has 
given a credible report that he experienced hearing loss in 
service.  Second, he filed a claim for service connection for 
hearing loss immediately after discharge, which suggests that 
he was experiencing symptoms of hearing loss which have been 
continuous since service.  Finally, in November 2008, the VA 
examiner noted that the Veteran's left ear hearing loss was 
consistent with noise exposure and, in January 2009, that 
same examiner stated that the Veteran's current hearing loss 
was at least as likely as not related to noise exposure in 
service.  That examiner noted that the missing separation 
examination made it difficult to render an opinion; however, 
the Board notes that the Veteran is not claiming hearing loss 
from noise exposure in service after a significant amount of 
time has passed.  Rather, he was discharged in 2004 and has 
been complaining about his hearing ever since.  He filed a 
claim for service connection a mere two months after 
discharge.  Service connection for hearing loss of the left 
ear will therefore be granted.  

B.  Hearing Loss, Right Ear

With respect to right ear hearing loss, the preponderance of 
the evidence is against a finding of a current disability.  
Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The results of audiometric testing during the November 2008 
VA audiology examination revealed that right ear hearing loss 
did not meet the 38 C.F.R. § 3.385 criteria.  There is no 
other competent medical evidence in the record which shows 
right ear hearing loss disability for VA compensation 
purposes.  Given that the competent medical evidence does not 
show that the hearing loss disability criteria have been met 
with respect to the right ear, the Board concludes that the 
appellant does not have disabling hearing loss in the right 
ear for purposes of entitlement to VA benefits.

Because the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result.  Therefore, 
service connection for hearing loss of the right ear cannot 
be granted.

C.  Tinnitus

As discussed above, the Veteran has provided credible lay 
evidence that he has had ringing in his ears continually 
since service.  See Washington, supra.  The January 2009 VA 
opinion is competent medical evidence that the tinnitus is 
related to service.  The Board finds this evidence is 
sufficient evidence to grant service connection for bilateral 
tinnitus.


ORDER

Service connection for hearing loss of the left ear is 
granted.

Service connection for hearing loss of the right ear is 
denied.

Service connection for tinnitus is granted.



____________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


